DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Examiner's amendment rejoining claims and canceling the restriction requirement
After further consideration, the 8/6/2021 restriction requirement is canceled and claims 1-2 and 6-9 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
none
Examined:
1-20
Independent:
1 and 18
Allowable:
3-5 and 10-20


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
As detailed on the 6/20/2018 filing receipt, this application claims priority to as early as 5/25/2017. At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to claims 3-5 and 10-20 are withdrawn, however new objections are applied to the rejoined claims.
The previous 112/b rejections of claims 3-5 and 10-20 are withdrawn, however new rejections are applied to the rejoined claims.
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections of claims 3-5 and 10-20 are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the improvement in this instance comprising enabling analysis for cross-sample comparison.  In this regard, Applicant's 4/29/2022 remarks at pp. 9-10 support withdrawal of the rejection.  However, a 101 rejection is applied to the rejoined claims.
The previous 102 and 103 rejections of claims 3-5 and 10-20 are withdrawn.  The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of concatenating cross-sample flow cytometry data sets, dimensionality reduction and visualization.  Additionally, Applicant's 4/29/2022 remarks at pp. 10-11 supported the withdrawal of the rejection.  However, new rejections are applied to the rejoined claims.




Claim objections
Claims 2, 6-9 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
2, 6-9
...method of Claim 1...
"Claim" should not be capitalized




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
6-8
threshold
As previously with claim 4, claims 6-8 are ambiguous as to whether the recited "threshold" is a scalar or a more complex set of values or data structure.  Possibly in claim 1, "at least one threshold" should be recited (as now in claim 18). 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim rejections - 102
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-9
Claims 1-2 and 6-9 are rejected under 35 USC 102(a)(1) as being anticipated by Roederer (as cited on the 10/23/2018 IDS).

Regarding claim 1, Roederer teaches a computer assisted identification of populations that differentiates between sample differences in n-dimensional space by implementing "Frequency Difference Gating," a tool that automates the process of identifying events comprising underlying differences between samples (p. 56, §"Background").
Roederer teaches that a Frequency Difference Gating algorithm may reveal "subtle" changes in small populations of cells, changes that only occur simultaneously in multiple dimensions in such a way that identification by univariate or bivariate analyses is impossible.  Thus, the gating may "significantly" aid in the analysis of high-order multivariate data (p. 56, §"Background").
With respect to the limitation of receiving a threshold for frequency difference gating received data sets, Roederer teaches that the bins included in the gate are determined by a threshold, which can be a default value (p. 57, col. 2, para. 4; Fig. lF).  Alternatively, in the "programmatic implementation" of the threshold selection, the user can select an upper or lower threshold (p. 58, col. 1, para. 1; Fig. lF).
With respect to the limitation of receiving first and second data sets each of n-dimensional data, Roederer teaches that a Probability Binning algorithm identifies n-dimensional hyper-rectangular regions which contain statistically significantly more events in the test sample than the control sample received data sets (p.57, col. 1, para. 4).
With respect to the limitation of identifying a frequency difference gate based on frequency difference gating first and second data sets and identifying a region where a frequency of events from the first data set differs from a frequency from a second data set, Roederer teaches the union of the above n-dimensional hyper-rectangular regions comprises a single gate identifying cells more frequent in a test sample data set compared to a control sample data set, Roederer teaching the process as Frequency Difference Gating (p. 57, col. 1, para. 5) using a threshold (p. 57, col. 2, para. 4).
With respect to the limitation of displaying a visualization including a representation of events from the first and second data sets included in the population defined by the frequency difference gate where the frequencies of events from the first and second data sets differ according to the threshold, Roederer shows difference gated events of two multidimensional data sets visualized in two-dimensional plots color coded by the frequency difference of events for each first and second data set and overlaps in similarity between data sets (Fig. 4D).

Claim 2 specifies multi-parameter cell sample data, which limitation Roederer teaches at p. 38, 1st col., last para.; p. 44, 2nd col., 2nd para.; and p. 45, 2nd col.

Claims 6-8 specify upper, lower or both thresholds.  Roederer teaches that the bins included in the gate are determined by a threshold, which can be a default value (p. 57, col. 2, para. 4; Fig. lF).  Alternatively, in the "programmatic implementation" of the threshold selection, the user can select an upper or lower threshold (p. 58, col. 1, para. 1; Fig. lF).

Claim 9 specifies a bivariate frequency estimate.  Roederer teaches that a Frequency Difference Gating algorithm. The gating may aid in the analysis of multivariate data (p. 56, §"Background").



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Rejoined claims 1-2 and 6-9 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: statutory category of invention -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention.

Step 2A, 1st prong, 1st Mayo/Alice question: abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 1 are interpreted as directed to the abstract idea of generating a visualization from frequency difference gated data from two datasets including the JE elements of "performing..." and "generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.    
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 


Step 2A, 2nd prong -- MPEP 2106.I and 2106.04(d)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.


Step 2B, 2nd Mayo/Alice question -- MPEP 2106.I and 2106.05
All elements of claim 1 are part of an abstract idea as identified above such that no element is recited which is additional to the identified abstract idea(s).  Therefore, answering the 2nd Mayo/Alice question, no claim recites significantly more than the identified abstract idea(s), and it is not clear that any claim is otherwise sufficiently analogous to controlling case law identifying an example of an eligible claim.
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 1
Summing up the above Mayo/Alice analysis of claim 1, viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2 and 6-9 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.
Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631